Citation Nr: 0832485	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impingement 
syndrome of the left shoulder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and H.H.



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1973 to January 1979.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Newington, Connecticut which denied the veteran's claim for 
entitlement to service connection for PTSD and for 
impingement syndrome of his left shoulder.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Hartford, Connecticut in July 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
   
The veteran essentially contends that he incurred PTSD and a 
left shoulder disability as a result of a sexual assault 
sustained in 1975 while stationed in Guantanamo Bay, Cuba.  
See May 2006 statement in support of claim.

In order to establish service connection for the claimed 
PTSD, there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In addition, with respect to personal assaults, 38 C.F.R. § 
3.304(f) was amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in- service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

With regard to a stressor, the Board acknowledges that the 
veteran's personnel records do not reflect any behavioral 
problems following the veteran's reported assault.  However, 
the Board notes there is other evidence of record suggesting 
changes in behavior.  Specifically, the Board points to 
behavioral changes cited in the May and September 2007 lay 
statements of A.G. and B.A., respectively, who are family 
members of the veteran.  The Board further points out that 
these changes are reported to have occurred following the in-
service personal assault and thus may constitute 
corroborating evidence of an in-service stressor.

The Board notes in passing that VA outpatient records 
evidence a diagnosis of PTSD and also suggests that a 
relationship exists between the diagnosis and the reported 
personal assault.  However, the Board also notes that no VA 
examination has been accorded to the veteran to address this 
claim.

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any 
evidence that it receives from a claimant in support of a 
claim based on personal assault to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  As noted, the 
veteran in this case has submitted statements from family 
members, which are among the types of corroborating evidence 
identified in that regulation.

In view of the foregoing, the Board finds that an examination 
is necessary to determine the likelihood that a personal 
assault occurred, and, if so, whether the veteran currently 
has PTSD as a result.  

Inasmuch as the resolution of the veteran's PTSD claim may 
affect the outcome of his left shoulder claim, as they both 
arise from the same claimed in-service assault, the Board 
finds that they are inextricably intertwined. Therefore, the 
Board will defer adjudication of the left shoulder claim 
until after the development deemed necessary for the PTSD 
claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
to address the current nature and etiology 
of any acquired psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, and 
a review of the record, the examiner 
should offer an opinion as to whether the 
evidence (to include the service records, 
statements from the veteran and his family 
members, treatment records, and the 
results of his/her own examination of the 
veteran) supports a finding that in-
service personal assault actually 
occurred.

If the examiner concludes that a personal 
assault did occur, the examiner must also 
express an opinion as to whether the 
veteran currently has PTSD as a result.  A 
complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of both the psychiatric 
disorder claim and the left shoulder 
claim.

3.	If the benefits requested on appeal are not 
granted,
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of 
the evidence obtained after the issuance 
of the September 2007 SSOC, and should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




